Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in CN201520411748 on 06/15/2015. It is noted, however, it appears that that applicant has not filed a certified copy of the CN201520411748 application as required by 37 CFR 1.55. (CN201520411748 is received, but it is in Chinese language and it is unclear whether it is a certified copy or not).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/13/2021 is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the collar in claim 3, the curved inner surfaces in claim 6, and the midpoint in claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
(Examiner notes that the figures may show the collar and the curved inner surfaces, but the figures are not enumerated its “reference number”).
The drawings are objected to because there are 72 figures have not been thoroughly checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the Figures. See examples the reference “150A” in .
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
Therefore, the abstract of the disclosure is objected to because the language “may” in lines 1 and 8 is unclear whether the cutter include a cutting wheel… a shaft or not.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the unnecessary information is suggested to be deleted, perhaps “Atty. Dkt. No.: 066749-2906” in every top left page and “Inventors: Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Babb (US 6393700) in view of Arthurs (US D739204S).
Regarding claim 1, Babb shows a tubing cutter (Figures 1-9), comprising:
a cutting wheel (16);
a pair of rollers (50, 52, Figure 3), each roller having a groove (Figure 1 below) that is configured to receive a flare of a cut workpiece (T, Figures 4-5);
a first housing (a housing of a cutting head 14) defining a threaded cavity (a threaded bore 150), the first housing coupled to the cutting wheel (Figure 3);
a second housing (12) defining a wall surrounding an opening (Figures 1 and 3 shows walls 32, 36 surround the opening that is for receiving a threaded shaft 120), the second housing coupled to the pair of rollers (Figure 3);
a shaft threadably engaging with the threaded cavity of the first housing (Figure 3) and passing through the opening in the wall of the second housing (Figure 3), the shaft comprising:
a first threaded end (Figure 1) and a second free end (124) opposite the first threaded end;
a shaft axis extending from the first threaded end of the shaft to the second free end of the shaft (Figure 1), wherein rotation of the shaft around the shaft axis causes movement of the first housing relative to the second housing along the shaft axis to increase or decrease a distance between the cutting wheel and the pair of rollers (Figures 4-5 shows two opposite arrows);
an expanded section of the shaft (as the claim is written, the expanded section does not require to be same part of the shaft, therefore, a ring 146, Figures 1 and 3, meets this limitation) located within a cavity of the second housing (Figure 3), the expanded section of the shaft having a width greater than a width of the opening such that the expanded section prevents the shaft from moving out of the opening of the second housing (Figure 3); and 
a knob (a circular knob 140) coupled to the second free end of the shaft outside the second housing (Figures 1 and 3).
However, Babb fails to show that the knob has a non-symmetrical shape defined by opposite circular sector portions and opposite lever portions, each lever portion extending along an imaginary tangent line from an adjacent circular sector portion to an associated end.

    PNG
    media_image1.png
    535
    768
    media_image1.png
    Greyscale

Arthurs show a knob (Figure 1 below) that has a non-symmetrical shape defined by opposite circular sector portions and opposite lever portions, each lever portion extending along an imaginary tangent line from an adjacent circular sector portion to an associated end (Figure 1 below).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the knob of Babb to be a non-symmetrical shape defined by opposite circular sector portions and opposite lever portions, each lever portion extending along an imaginary tangent line from an adjacent circular sector portion to an associated end, as taught by Arthurs, in order to help user’s fingers to easily push and turn during rotating the knob.

    PNG
    media_image2.png
    515
    536
    media_image2.png
    Greyscale

Regarding claim 2, the modified device of Babb that the second free end of the shaft is a non- circular shape (Figure 1 of Babb, see the end crown 124).
Regarding claim 4, the modified device of Babb shows that the shaft axis defines a midpoint of the second housing and the pair of rollers, each groove positioned to a side of the midpoint (Figures 8 and 9, the hole 330 for receiving the threaded shaft having an axis is a center of the hole 330 or a midpoint that is offset the grooves of the rollers 320, 322 and both grooves are on a side of the midpoint).
Regarding claim 5, the modified device of Babb shows that the first housing (14 of Babb) includes a first side wall (90 of Babb) with a first support portion (an opening 100 for receiving a shaft 110 in Figure 1 of Babb) and a second side wall (92 of Babb) with a second support portion opposite the first side wall (an opening 100 for receiving a shaft 110 in Figure 1 of Babb), the first and second support portions each defining an opening for receiving an axle (110, Figure 1 of Babb) rotatably coupled to the cutting wheel (16, Figure 1 of Babb), the axle defining a rotation axis perpendicular to the first and second side walls (Figures 1, 3-5).
Regarding claim 6, the modified device of Babb shows that the first side wall includes a curved inner surface and second side wall includes a curved inner surface, the curved inner surfaces face the pair of rollers and curve outward toward the axle of the cutting wheel (see Figure 1 of Babb above, each of ribs 90, 92 has an inner curved surface).
Regarding claim 7, the modified device of Babb shows that each lever portion of the knob includes a generally tangent surface (a surface that has the imaginary tangent line, see in Figure 1 of Arthurs above) extending from the adjacent circular sector portion to an end, the generally tangent surface including a plurality of ridges (please note that Babb’s knob, Figure 1 has ridges around the knob for preventing any slippery occurred, while the knob is modified, it would have involved only routine skill in the art to accommodate the aforementioned requirements. Thus, the ridges are still around the knob for preventing any slippery occurred).
Regarding claim 8, the modified device of Babb shows that each lever portion of the knob is engageable to apply a force to the knob to rotate the shaft around the shaft axis causing the first housing to move relative to the second housing along the shaft axis to increasing or decreasing the distance between the cutting wheel and the pair of rollers (see modification in claim 1 above).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Babb in view of Arthurs and in view of Gore (US 3526960).
Regarding claim 3, the modified cutter of Babb shows all of the limitations as stated in claim 1 above except that the expanded section and the shaft are a single continuous part.
Gore shows a threaded shaft (58) of a cutter (Figures 1-5), wherein the shaft has an expanded section (60, Col. 2, lines 39-40 “an integral annual shaped shoulder 60”) and the shaft are a single continuous part (Figure 5).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the expanded section and the threaded shaft of Babb to be a single continuous part, as taught by Gore, since this is known an alternative way for the same purpose and in order to prevent losing the expanded section from the shaft.
Doing so, the shaft and the expanded section is a single continuous part (Figure 5 of Gore) and the expanded section is annular surrounding the shaft, wherein the second housing includes a collar (See the draw objection above and the specification does not discuss the “collar” to help the readers to understand the claimed “collar”, therefore, a shoulder 56 of a section 36, Figure 5 of Gore or the boss 62 in Figure 3 of Babb has a claimed structure and meets this limitation) surrounding the opening (57 of Gore) and located adjacent the expanded section (Figures 1-4 of Gore), and wherein the expanded section includes a surface that abuts the collar (Figure 4 of Gore).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT CHIEU Q DO/Examiner, Art Unit 3724                                                                                                                                                                                                        2/10/2022